DETAILED ACTION
Receipt is acknowledged of applicant’s Response to Restriction Requirement/Amendment filed 8/29/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claim 18 has been amended.  Claims 13-17 are cancelled.  Claims 19-22 are newly added.  Accordingly, claims 1-12 and 18-22 remain pending in the application.  
	It is noted that claim 18 is missing markings to show all of the changes to the claim. Applicant is respectfully reminded that claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version per MPEP 714(II)(C)(B). The changes in any amended claim must be shown by strike-through (for deleted matter) or underlining (for added matter) with 2 exceptions: (1) for deletion of five or fewer consecutive characters, double brackets may be used (e.g., [[eroor]]); (2) if strike-through cannot be easily perceived (e.g., deletion of number "4" or certain punctuation marks), double brackets must be used (e.g., [[4]]). 


Election/Restrictions
Applicant’s election of Group I (claims 1-12 and 18) drawn to a wire implant in the reply filed on 8/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Additionally, non-elected claims 13-17 have been cancelled and new claims 19-22 have been newly added.  Said new claims depend from claim 18.
	Accordingly, claims 1-12 and 18-22 are currently under examination.

Information Disclosure Statement
	The IDS’s dated 8/14/2019 and 5/8/2020 have been considered.  Signed copies are enclosed herewith.

Claim Objections
Claim 1 is objected to because of the following informalities:  
“aluminium” in line 9 of the claim is misspelled, and
“the yttrium content” in line 7 of the claim does not have proper antecedent basis however it does not rise to the level of indefiniteness.  It is respectfully suggested that “wherein the yttrium content…” is replaced with “wherein the rare earth metals comprise yttrium and the yttrium content…”.
Claim 18 is objected to because of the following informalities:  
“aluminium” in line 8 of the claim is misspelled, and
“the yttrium content” in line 7 of the claim does not have proper antecedent basis however it does not rise to the level of indefiniteness.  It is respectfully suggested that “wherein the yttrium content…” is replaced with “wherein the rare earth metals comprise yttrium and the yttrium content…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" at line renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claims 2-12 depend from claim 1 and do not remedy the indefinite issue.  As such, said dependent claims suffer from the same deficiency.
Regarding claim 3, the phrase "preferably" at line 4 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 4 depends from claim 3 and does not remedy the indefinite issue.  As such, said dependent claim suffers from the same deficiency.
Regarding claim 5, the phrase "preferably" at line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 6 depends from claim 5 and does not remedy the indefinite issue.  As such, said dependent claim suffers from the same deficiency.
Regarding claim 9, the phrase "preferably" at lines 2 and 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 11, the phrase "preferably" at line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 20, the phrases "preferably" at line 2 and “particularly preferably” at line 3 render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 21, the phrase "particularly preferably" at line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2015 107 056 A1 (Wingenfeld et al. Nov. 10, 2016, hereafter as “Wingenfeld”). The foreign reference is not in the English language.  As such, US 2018/0140338 A1 is being used as the English equivalent of said foreign reference.  Please note that the citations referenced in the rejection are from the US publication.
Instant claims 1-12 are drawn to a wire implant, in particular for spiked wire osteosynthesis, wherein the wire implant has undergone a heat treatment, and the wire implant consists of a biocompatible, biocorrodible magnesium alloy composed of metallic magnesium of at least 80 wt.%, a zinc proportion of 0.1 to 2.0 wt.%, a zirconium proportion of 0.1 to 2.0 wt.%, a proportion of rare earth metals of 0.1 to 10 wt.%, wherein the yttrium content among the rare earth metal content proportion is 0.1 to 5.0 wt.%, a manganese proportion of 0.01 to 0.2 wt.%, an aluminum proportion of less than 0.1 wt.%, a proportion of copper, nickel and iron of less than 0.10 wt.% in each case, and a proportion of other physiologically undesirable impurities totaling less than 0.8 wt.%, wherein the remainder of the alloy is magnesium up to 100 wt.% .
Instant claims 18-22 are drawn to a wire implant obtainable by a method as claimed in claim 13 wherein including the wire implant being heat-treated over the entire length of the wire or in at least one subsection of the wire implant, and the wire implant consists of a biocompatible, biocorrodible magnesium alloy composed of metallic magnesium of at least 80 wt.%, a zinc proportion of 0.1 to 2.0 wt.%, a zirconium proportion of 0.1 to 2.0 wt.%, a proportion of rare earth metals of 0.1 to 10 wt.%, wherein the yttrium content among the rare earth metal content proportion is 0.1 to 5.0 wt.%, a manganese proportion of 0.01 to 0.2 wt.%, an aluminum proportion of less than 0.1 wt.%, a proportion of copper, nickel and iron of less than 0.10 wt.% in each case, and a proportion of other physiologically undesirable impurities totaling less than 0.8 wt.%, wherein the remainder of the alloy is magnesium up to 100 wt.%.
Regarding instant claims 1 and 18, Wingenfeld teaches an implant consisting of a bioabsorbable magnesium-based material (abstract). Wingenfeld teaches that bioresorbable magnesium alloys were known in the art as implantable materials including in stents, wires, pins, screws, plates, etc. ([0010]). Wingenfeld teaches a particular magnesium alloy containing 0.1 to 2.5% zirconium, preferably 0.1 to 1.0% zirconium (falls within the claimed range of 0.1 to 2%), 0.01 to 0.80% zinc (falls within the claimed range of 0.1 to 2.0%), 1.5 to 5.0% yttrium (falls within the claimed range of 0.1 to 5%), 2.5 to 5.0% other rare earth metals, and copper and aluminum each being included in an amount of less than 0.2% ([0018]; claims 1, 12 and 13). Wingenfeld further teaches the magnesium-based alloy comprises less than 0.01 wt. % aluminum (reads on less than 0.1%), less than 0.20 wt. % zinc, less than 0.15 wt. % manganese, less than 0.20 wt. % lithium, less than 0.01 wt. % silicon, less than 0.01 wt. % iron, less than 0.03 wt. % copper and less than 0.005 wt. % nickel ([0022]; claim 15). It is noted that the teaching of less than 0.20 wt. % lithium and less than 0.01 wt. % silicon adds up to less than 0.21% which falls within the claim impurity range of less than 0.8%.  It is also noted that the total amount of iron copper and nickel equal less than 0.045% which falls within the claimed range of less than 0.10%. It is further noted that the total rare earth metal percentage taught by Wingenfeld is 4-10% (yttrium + other rare earth metals) which falls within claimed range of 0.1 to 10%.
It is noted that while Wingenfeld is silent to the explicit teaching of the amount of magnesium, Wingenfeld implicitly teaches that the magnesium alloy is predominantly made of magnesium and the remainder of the alloy is magnesium.  In this case, using the percentages cited above, at least about 86% of the magnesium alloy is magnesium.
Wingenfeld is silent to a wire implant comprising the particular magnesium alloy composition.
However, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included the magnesium alloy composition of Wingenfeld in a wire implant with a reasonable expectation of success because Wingenfeld teaches that absorbable magnesium alloys were known to be utilized in wires and stents and the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144.07).  A skilled artisan would have reasonably expected an implant such as a wire or a stent composed of the particular magnesium alloy of Wingenfeld.
It is noted that the instant claims are product claims and any intended use recitation such as “for spiked wire osteosynthesis” in claim 1 does not alone show patentable distinction.  A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is also noted that claims 1 and 18 as well as their depending claims 2-12 and 19-22 are deemed product-by-process claims due to the limitations, “has undergone a heat treatment” or “obtainable by a method including the wire implant being heat-treated…” and as such, determination of patentability is based on the product itself, not by the method in which it is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). It is further noted that “obtainable by” implies that the method of making is optional. Claims 2 and 19-22 do not further limit the product itself, therefore Wingenfeld also meets the limitations of said claims.
Regarding instant claims 3 and 4, Wingenfeld is silent to the property, elongation at a break.  However, a composition and its properties are inseparable (MPEP 2112.01(II)). As discussed above, Wingenfeld teaches a substantially identical composition. A skilled artisan would have reasonably expected that the substantially identical composition of Wingenfeld would possess the same properties as that of the claimed invention.  MPEP 2112.01(I) further states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. 
Regarding instant claims 5 and 6, Wingenfeld is silent to the property, yield strength.  However, a composition and its properties are inseparable (MPEP 2112.01(II)). As discussed above, Wingenfeld teaches a substantially identical composition. A skilled artisan would have reasonably expected that the substantially identical composition of Wingenfeld would possess the same properties as that of the claimed invention.  MPEP 2112.01(I) further states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. Wingenfeld further teaches that the magnesium alloy can have increased strength by optimizing the amount of lithium and/or zirconium ([0023]).  Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amount of lithium and/or zirconium by way of routine experimentation with a reasonable expectation of success because Wingenfeld teaches that including lithium in an amount of 0.5 to 5.0% and/or zirconium in an amount of 1 to 3% increases the strength of the magnesium alloy. A skilled artisan would have reasonably expected a magnesium alloy implant with the desired improved strength.
Regarding instant claim 7, Wingenfeld is silent to the property, tensile strength.  However, a composition and its properties are inseparable (MPEP 2112.01(II)). As discussed above, Wingenfeld teaches a substantially identical composition. A skilled artisan would have reasonably expected that the substantially identical composition of Wingenfeld would possess the same properties as that of the claimed invention.  MPEP 2112.01(I) further states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. Wingenfeld further teaches that the magnesium alloy can have increased strength by optimizing the amount of lithium and/or zirconium ([0023]).  Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amount of lithium and/or zirconium by way of routine experimentation with a reasonable expectation of success because Wingenfeld teaches that including lithium in an amount of 0.5 to 5.0% and/or zirconium in an amount of 1 to 3% increases the strength of the magnesium alloy. A skilled artisan would have reasonably expected a magnesium alloy implant with the desired improved strength.
	Thus, the teachings of Wingenfeld render the instant claims prima facie obvious.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2015 107 056 A1 (Wingenfeld et al. Nov. 10, 2016, hereafter as “Wingenfeld”), as applied to claim 1 above, and as evidenced by Johns Hopkins Medicine (see PTO-892, hereinafter as “JHU”). The foreign reference is not in the English language.  As such, US 2018/0140338 A1 is being used as the English equivalent of said foreign reference.  Please note that the citations referenced in the rejection are from the US publication.
	The claimed invention is described above.
	Wingenfeld teaches/suggests the elements discussed above including wire implants such as wires and stents. Stents are known in the art as hollow round wire mesh tubes as evidenced by JHU. Thus, Wingenfeld’s suggestion of stents implicitly meets the limitation of a hollow round wire implant as evidenced by the JHU image of a stent. 
	Thus, the teachings of Wingenfeld render the instant claims prima facie obvious.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2015 107 056 A1 (Wingenfeld et al. Nov. 10, 2016, hereafter as “Wingenfeld”), as applied to claim 1 above, in view of Suwaidi et al. (Coronary Artery Stents, AMA, 2000; 284(14):1828–1836; hereinafter as “Suwaidi”) and Liu et al. (Relationship between the total length of the stents and patients’ quality of life after percutaneous coronary intervention, Int J Clin Exp Med 2015; 8(7):11435-11441; hereinafter as “Liu”). The foreign reference is not in the English language.  As such, US 2018/0140338 A1 is being used as the English equivalent of said foreign reference.  Please note that the citations referenced in the rejection are from the US publication.
	The claimed invention is described above.
	Wingenfeld teaches the elements discussed above.
	Wingenfeld is silent to a wire implant having a diameter of 0.2 mm to 6.0 mm and a length of 30 mm to 600 mm.
Suwaidi teaches that stents have lengths of 8 to 38 mm and diameters of 2.5 to 4 mm (page 1829, left col., 2nd full para.).
Liu teaches stents having lengths less than 36 mm, 36-72 mm, 72 to less than 108 mm, and 108 mm or more (page 11436, left col., 1st full para.). 
The references are all drawn to metallic implants, specifically, stents, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include stents having diameters of 2.5 to 4 mm and lengths of 8 mm to more than 108 mm into the invention of Wingenfeld as suggested by Suwaidi and Liu with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Suwaidi and Liu teach conventional diameters and lengths of stents utilized in the art. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144.07).  A skilled artisan would have reasonably expected a wire implant such as a stent having said known diameters and lengths.
Thus, the combined teachings of Wingenfeld, Suwaidi and Liu render the instant claim prima facie obvious.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2015 107 056 A1 (Wingenfeld et al. Nov. 10, 2016, hereafter as “Wingenfeld”), as applied to claim 1 above, in view of Barthel et al. (US 2008/0033531 A1, Feb. 7, 2008, hereinafter as “Barthel”). The foreign reference is not in the English language.  As such, US 2018/0140338 A1 is being used as the English equivalent of said foreign reference.  Please note that the citations referenced in the rejection are from the US publication.
	The claimed invention is described above.
	Wingenfeld teaches the elements discussed above.
	Wingenfeld is silent to a smoothly polished surface.
Barthel teaches wire implants (i.e., stents) including stents made of absorbable magnesium alloys ([0082]).  Barthel also teaches that the surface of said stent can be machined, especially finished, smoothed and/or polished ([0087]).
The references are all drawn to absorbable magnesium alloy implants, specifically, stents, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a smoothly polished surface in the invention of Wingenfeld as suggested by Barthel with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Barthel teaches that it is a conventional practice to machine the surface of a magnesium alloy implant such as a stent to a smooth and/or polished finish. Applying a known technique to a known device to yield a predicable result supports a prima facie obviousness determination (MPEP 2143(I)).  A skilled artisan would have reasonably expected the wire implant of Wingenfeld to have a smooth and/or polished surface.
Thus, the combined teachings of Wingenfeld and Barthel the instant claim prima facie obvious.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2015 107 056 A1 (Wingenfeld et al. Nov. 10, 2016, hereafter as “Wingenfeld”), as applied to claim 1 above, in view of Sezer et al. (Review of magnesium-based biomaterials and their applications, Journal of Magnesium and Alloys, Volume 6, Issue 1, March 2018, pp 23-43, hereinafter as “Sezer”). The foreign reference is not in the English language.  As such, US 2018/0140338 A1 is being used as the English equivalent of said foreign reference.  Please note that the citations referenced in the rejection are from the US publication.
	The claimed invention is described above.
	Wingenfeld teaches the elements discussed above.
	Wingenfeld is silent to a roughness depth of less than 1.0 micron.
Sezer teaches magnesium-based implants including wire implants (abstract; section 5.1, 2nd para.). Sezer teaches that surface parameters such as roughness plays an important role in compatibility (section 4.3, 2nd para.). Sezer also teaches that surface roughness increases protein accumulation and as a result improves cell attachment. Sezer further teaches that nano-texture (i.e., less than 1 micron) may promote osteointegration due to an increase in mineral deposition (pg. 31, 1st para.).
The references are all drawn to magnesium-based implants including wires, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a surface roughness of less than 1.0 micron into the invention of Wingenfeld as suggested by Sezer with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Sezer teaches that surface roughness plays an important role in compatibility and cell attachments and a surface roughness of less than 1 micron, particularly, increase mineral deposition and, in turn, may promote osteointegration. A skilled artisan would have reasonably expected a wire implant such as a wire having surface characteristics that improve compatibility, cell attachment and mineral deposition.
Thus, the combined teachings of Wingenfeld and Sezer the instant claim prima facie obvious.

Conclusion
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617